This case was heard and determined in the trial court upon the same evidence introduced in No. 6754, Alfred Hallam et al. v. Rose R. Bailey, 66 Okla. 46, 166 P. 874, the court considering in each case the evidence as applicable to the particular case being determined. Opinion has been rendered by this court, affirming the judgment in No. 6754. The facts are substantially the same; and for the reasons assigned in the opinion rendered the judgment of the trial court in this case is affirmed.
By the Court: It is so ordered.